Title: From Thomas Jefferson to United States House of Representatives, 1 April 1808
From: Jefferson, Thomas
To: United States House of Representatives


                  
                     To the House of Representatives of the United States—
                  
                  In answer to the enquiries of the Resolution of the House of Representatives of the 30th. of March relative to certain dates, I transmit a report of the Secretary of State made to me on that subject—
                  
                     Th: Jefferson 
                     
                     Apr. 1. 1808
                  
               